If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
               revision until final publication in the Michigan Appeals Reports.




                        STATE OF MICHIGAN

                         COURT OF APPEALS




ESTATE of MICHAEL KNUDSEN, by                                   UNPUBLISHED
MICHAEL J. LONG, Personal Representative,                       March 5, 2019

             Plaintiff/Counter-Defendant-
             Appellant/Cross-Appellee,

v                                                               No. 341412
                                                                Grand Traverse Circuit Court
GEOFFREY FIEGER and FIEGER LAW PC,                              LC No. 2016-031437-NM

             Defendants/Counter-
             Plaintiffs/Third-Party
             Plaintiffs/Appellees-Cross-
             Appellants,
and

RICHARD M GOODMAN, GOODMAN
KALAHAR, DEAN A ROBB, and DEAN ROBB
LAW FIRM,

             Third-Party Defendants/Cross-
             Appellees.


ZACHARY ALLEN KOTT-MILLARD,

             Plaintiff/Counter-Defendant-
             Appellant/Cross-Appellee,

v                                                               No. 341414
                                                                Grand Traverse Circuit Court
GEOFFREY FIEGER and FIEGER LAW PC,                              LC No. 2016-031442-NM

             Defendants/Counter-
             Plaintiffs/Third-Party
               Plaintiffs/Appellees-Cross-
               Appellants,
and


RICHARD M GOODMAN, GOODMAN
KALAHAR, DEAN A ROBB, and DEAN ROBB
LAW FIRM,

               Third-Party Defendants/Cross-
               Appellees.



Before: MARKEY, P.J., and M. J. KELLY and SWARTZLE, JJ.

PER CURIAM.

        In these consolidated legal malpractice cases, plaintiff Michael J. Long, personal
representative of the estate of Michael Knudson, and plaintiff Zachary Allen Kott-Millard,
appeal by right the trial court’s order of October 24, 2017, granting defendants Geoffrey Fieger
and Fieger Law, P.C., summary disposition under the so-called attorney-judgment rule.
Plaintiffs allege legal malpractice against the Fieger defendants for failing to assert a tort claim
under federal admiralty law against various municipal defendants, including Traverse City,
Duncan L. Clinch Marina, Robert Cole, the director of public service for the city, and Barry
Smith, the harbormaster. Plaintiffs contend that the Fieger defendants breached the standard of
care by failing to invoke federal admiralty jurisdiction, which would have allowed plaintiffs to
avoid governmental immunity asserted by the municipal defendants.1

        Plaintiffs also argue on appeal that the trial court should have granted partial summary
disposition in their favor on the issue of the Fieger defendants’ negligence in failing to raise an



1
  Under the Eleventh Amendment, US Const, Am XI, the United States Supreme Court
recognizes state sovereignty that existed before the ratification of the Constitution. “States and
arms of the State possess immunity from suits authorized by federal law.” Northern Ins Co of
New York v Chatham Co, GA, 547 U.S. 189, 193; 126 S. Ct. 1689; 164 L. Ed. 2d 367 (2006). But
lesser state entities such as counties or cities do not enjoy immunity from suits brought under
federal law. Id. at 193-194. See also, Boler v Governor, 324 Mich. App. 614; ___ NW2d ___
(2018) (holding that the city of Flint and its waterworks were not “arms of the state” because
they were “not operating as an alter ego or instrumentality of the State”). The municipal
defendants here are not “arms of the state” and in the underlying cases would not have been
immune from a tort claim if admiralty jurisdiction applied. See Northern Ins Co, 547 U.S. at 193-
197.


                                                -2-
admiralty claim. Plaintiffs further assert that the trial court abused its discretion by failing to
grant them leave to amend their complaint to add an individual claim against Geoffrey Fieger.

        Defendants have cross-appealed, asserting several errors by the trial court. Defendants
argue that the trial court erred by finding as a matter of law that admiralty jurisdiction existed
based on the facts of the underlying tort action and for that reason erred by denying defendants’
motion for summary disposition in an August 2, 2016 order. Also, defendants argue that the trial
court erred by issuing an order on September 29, 2016, denying defendants’ motion for summary
disposition. The trial court rejected defendants’ argument that plaintiffs could not prove that
defendants’ alleged malpractice caused damages because after plaintiffs discharged defendants,
replacement counsel could have asserted an admiralty claim by moving to amend plaintiffs’
complaints or by filing new actions asserting admiralty jurisdiction. Finally, defendants appeal
the trial court’s August 21, 2017 order dismissing their third-party claim for contribution from
Dean Robb and The Dean Rob Law Firm, who referred plaintiffs to Fieger and remained as co-
counsel in the underlying tort action.

        For the reasons discussed hereafter, we conclude that the trial court did not err by
determining that federal admiralty jurisdiction would have applied based on the underlying facts
and that the trial court properly denied defendants’ motion for summary disposition on the
causation issue. We also hold that the trial court did not abuse its discretion by denying
plaintiffs’ motion for leave to amend their complaints. Further, because questions of material
fact remain for trial, plaintiffs were not entitled to partial summary judgment with respect to
defendants’ alleged negligence and the trial court erred by granting defendants’ motion for
summary disposition. Finally, defendants are not entitled to relief from the trial court’s order
dismissing the contribution claim with prejudice because that issue is not ripe. Accordingly, we
reverse in part, affirm in part, and remand for further proceedings consistent with this opinion.

               I. SUMMARY OF PERTINENT FACTS AND PROCEEDINGS

        In the underlying incident that occurred on August 15, 2011, Knudsen jumped into the
water off dock F of Clinch Marina, which is situated in the west arm of Grand Traverse Bay,
Lake Michigan. Knudsen drowned because of electricity leaking into the water from the dock;
Kott-Millard was injured attempting to rescue Knudsen. Plaintiffs retained Dean Robb and his
law firm to represent them, and defendants were retained as co-counsel. Defendants and Robb
filed separate actions on plaintiffs’ behalves against Traverse City, Clinch Marina, dockmaster
Barry Smith, Traverse City Director of Public Services Robert Cole, Grand Traverse County
employees Phillip Nault and Dale Stevens, and other non-governmental defendants who had
performed work on the dock. After discovery, the defendants in the underlying tort cases filed
motions for summary disposition, which the circuit court granted as to most of the city
defendants on the basis of governmental immunity in a February 13, 2013 order. But the circuit
court denied the motion as to Barry Smith, finding that a question of fact existed regarding gross
negligence.

       In Docket Nos. 314971 and 314075, Barry Smith appealed by right the circuit court’s
order denying his motion for summary disposition under MCR 2.116(C)(7) (immunity granted
by law). In Docket Nos. 315043 and 315044, plaintiffs appealed by leave the same circuit court
order that granted summary disposition to the other city defendants, Traverse City, Clinch

                                                -3-
Marina, and Robert Cole. This Court reversed the denial of summary disposition as to Smith,
and held that the circuit court properly granted summary disposition as to the other defendants.
Kott-Millard v Traverse City, unpublished per curiam opinion of the Court of Appeals, issued
June 5, 2014 (Docket Nos. 314971; 314975; 315043; 315044). After the underlying proceedings
were remanded to the circuit court, plaintiffs retained the law firm of Goodman Kalahar and
discharged the Fieger defendants as their attorneys on November 23, 2015. Between August 15,
2015, and October 18, 2015, the circuit court dismissed plaintiffs’ claims against the other
defendants because of plaintiffs’ inability to prove gross negligence. One may refer to this
Court’s per curiam opinion issued June 5, 2014, for further details regarding the underlying facts
and the ruling dismissing plaintiffs’ state law claims. Of note, however, is that this Court
rejected plaintiffs’ argument that the proprietary-function exception to governmental immunity,
MCL 691.1413, applied. The Court rejected this argument because “providing and maintaining
infrastructure [the marina] to support the local economy is precisely what we expect municipal
governments to do.” Kott-Millard, unpub at 10.

        After the Supreme Court denied leave to appeal this Court’s decision, Kott-Millard v
Traverse City, 497 Mich. 972 (2015), plaintiffs’ remaining claims against the remaining
defendants were ultimately dismissed. In February 2016, plaintiffs Long and Kott-Millard,
through new counsel, filed separate legal malpractice actions in the trial court against the Fieger
defendants. The essence of plaintiffs’ claim is that defendants breached the standard of care by
failing to plead tort claims against the municipal entities under federal admiralty law. The lynch
pin of plaintiffs’ theory of the case was that under federal admiralty law the municipal entities,
regardless if performing governmental functions, would not enjoy the protection of governmental
immunity. 2 The trial court consolidated the two cases.

        Defendants moved for summary disposition on two grounds: (1) that the underlying facts
could not provide a basis for invoking federal admiralty jurisdiction and (2) because the
attorneys retained after the Fieger defendants were discharged did not seek to invoke federal
admiralty jurisdiction by either moving to amend the complaint or by filing a new action.
Consequently, plaintiffs could not establish that defendants’ alleged malpractice caused
plaintiffs’ damages.

        The trial court held a hearing on the issue of admiralty jurisdiction on July 18, 2016, and
entered its order on August 2, 2016, denying defendants’ motion on the jurisdiction issue.
Subsequently, on September 12, 2016, the trial court heard additional arguments on defendants’
motion for summary disposition based on lack of causation. See Boyle v Odette, 168 Mich. App.
737; 425 NW2d 472 (1988) (holding that an attorney could not be held liable for failing to bring
a certain cause of action “where he ceased to represent plaintiff and was replaced by other
counsel before the statutory period ran on [the plaintiff’s] underlying action”). Defendants
argued that successor counsel could have filed a new action raising an admiralty claim in state or
federal court, or sought to amend the plaintiffs’ original state law complaint. Plaintiffs argued
that a motion to amend would have been denied as untimely and prejudicial to the municipal



2
    See n 1, supra.


                                                -4-
defendants. The trial court agreed with plaintiffs’ arguments and denied the motion by order
entered September 29, 2016, “for the reasons stated on the record.” With respect to filing a
separate action after November 2015 when Fieger was discharged, the trial court reasoned that
tolling would not have applied to the three-year statute of limitations and that the final judgment
as to the municipal defendants would have barred a new complaint under the doctrine of res
judicata.

        On August 14, 2017, defendants filed another motion for summary disposition, this one
based on a claim of being entitled to judgment under the so called attorney-judgment rule. See
Simko v Blake, 448 Mich. 648, 658; 532 NW2d 842 (1995), and Mitchell v Dougherty, 249 Mich
App 668, 679; 644 NW2d 391 (2002). Defendants contended that the decision of the lead
attorney for plaintiffs, Geoffrey Danzig, not to raise a federal maritime claim after one to three
hours of research on Yahoo.com reviewing case summaries on admiralty jurisdiction was a
“mere error of judgment.” Plaintiffs argued that under the facts of this case, defendants could
not successfully establish a valid defense on the basis of the attorney-judgment rule. Plaintiffs
also filed a motion in limine to preclude defendants’ legal experts from testifying that admiralty
jurisdiction on the facts of the instant case could not be invoked.

        In his deposition, Danzig testified that he considered pursuing a claim under federal
admiralty law on behalf of plaintiffs. Danzig, who had never previously handled a federal
admiralty claim, researched the issue “and felt that it did not apply to this case in my best
judgment, and so I drafted a complaint that didn’t include it.” Danzig testified that he performed
“probably an hour or so worth of research” using Yahoo.com to review “30 or 40 or 50” case
summaries regarding admiralty law. Danzig could not recall if any of the case summaries he
looked at were United States Supreme Court decisions. Danzig also concluded that there was no
admiralty claim to be made because the incident did not involve the “stream of commerce” and
because he “didn’t consider the Clinch Marina where [the plaintiffs] jumped off the dock to be
navigable waters.” Danzig concluded that the main reason admiralty jurisdiction would not
apply to the facts was because no boat or ship was involved.

        The trial court, relying on Charles Reinhart Co v Winiemko, 444 Mich. 579; 513 NW2d
773 (1994), granted in part plaintiffs’ motion in limine, ruling that legal experts would not be
permitted to opine that admiralty jurisdiction could not exist under the facts. But the court ruled
that defense experts would be permitted to testify that defendants, through Danzig, complied
with the standard of care in deciding that no viable admiralty claim existed under the facts of the
case. The court ruled that experts “cannot testify that there’s no admiralty jurisdiction in the
facts of this case” but could testify that “an attorney of average . . . capability, learning, and
experience would not have found that there was jurisdiction—would not have brought the case.”

        Despite these rulings concerning the admissibility of expert testimony at trial, the court
also ruled that it would grant defendants’ motion for summary disposition under the attorney-
judgment rule. The trial court reasoned that the attorney-judgment rule was to protect attorneys
whose conduct did not achieve the level of performance required by the standard of care
applicable to attorneys. The trial court drew from Simko and Mitchell that

       even if it is an err[or] in judgment—i.e., meaning it’s something that an attorney
       of ordinary learning, judgment, and skill would have done differently—it’s

                                                -5-
       protected from . . . liability. So that . . . really is a broader protection from liability
       and a different standard than applies to any other professional in their professional
       liability exposure.

        The trial court reasoned that Danzig had recognized the legal hurdle of governmental
immunity and performed reasonable legal research by reviewing 30 to 50 admiralty case
summaries on Yahoo.com! But the court reasoned that Danzig’s decision not to pursue an
admiralty claim after his “modest” research was probably incorrect but still protected by the
attorney-judgment rule even if his research did not meet the standard of care for attorneys. So,
the court concluded that there was no doubt that Danzig was acting in good faith and wanted to
do the best for his clients—he just made a mistake. Noting that liability could attach for “gross
error,” Mitchell, 249 Mich. App. at 679, the court stated that “it doesn’t seem to me that Danzig’s
judgment call and the erroneous judgment call in retrospect can be considered a gross error. So
I’m going to grant the motion for summary disposition based on the attorney-judgment rule.”

        Subsequently, plaintiffs moved for leave to amend their complaints to add claims against
Fieger as an individual. The trial court denied the motion as untimely, as failing to state a claim,
and as being a futile attempt to restate the claims of the existing complaints. The trial court
entered its order granting summary disposition in favor of defendants and dismissing
plaintiffs’ complaints with prejudice on October 24, 2017. It denied plaintiffs’ motion for
reconsideration by order entered November 20, 2018.

                                  II. STANDARDS OF REVIEW

        A motion for summary disposition under MCR 2.116(C)(10) tests the factual sufficiency
of a claim; the trial court’s decision regarding the motion is reviewed de novo on appeal. Karbel
v Comerica Bank, 247 Mich. App. 90, 95-96; 635 NW2d 69 (2001). The moving party has the
burden of identifying and supporting with evidence the issues for which there is no genuine issue
of material fact, and which entitle it to judgment as a matter of law. Barnard Mfg Co, Inc v
Gates Performance Engineering, Inc, 285 Mich. App. 362, 369; 775 NW2d 618 (2009). The
moving party may meet its burden either by submitting affirmative evidence that negates an
essential element of the nonmoving party’s claim or demonstrating that the nonmoving party’s
evidence is insufficient to establish an essential element of that party’s claim. Quinto v Cross &
Peters Co, 451 Mich. 358, 361-362; 547 NW2d 314 (1996). If the moving party adequately
supports its motion, “[t]he burden then shifts to the opposing party to establish that a genuine
issue of disputed fact exists.” Id. at 362. The nonmoving party must present specific evidence,
the content of which would be admissible at trial, showing that there is a genuine issue of
disputed material fact. MCR 2.116(G)(4)-(6); Barnard Mfg Co, 285 Mich. App. at 373. When
deciding the motion, a trial court must consider the pleadings, affidavits, depositions,
admissions, and other documentary evidence submitted in the light most favorable to the
nonmoving party. Quinto, 451 Mich. at 362. When no material issue of disputed fact exists and
the moving party is entitled to judgment as a matter of law, summary disposition is appropriate.
Id.

       The standard of care that an attorney must satisfy in representing a client presents a
question of law subject to de novo review. See Sherry v East Suburban Football League, 292
Mich. App. 23, 27; 807 NW2d 859 (2011), citing Moning v Alfono, 400 Mich. 425, 438; 254

                                                  -6-
NW2d 759 (1977), and Persinger v Holst, 248 Mich. App. 499, 507; 639 NW2d 594 (2001). The
application of the law to the facts of a particular case also presents a question of law reviewed de
novo on appeal. Book-Gilbert v Greenleaf, 302 Mich. App. 538, 542; 840 NW2d 743 (2013).

        A trial court’s decision regarding a motion to amend a complaint is reviewed for an abuse
of discretion. Weymers v Khera, 454 Mich. 639, 654; 563 NW2d 647 (1997). “[A]n abuse of
discretion occurs only when the trial court’s decision is outside the range of reasonable and
principled outcomes.” In re Kostin Estate, 278 Mich. App. 47, 51; 748 NW2d 583 (2008).

       The existence of admiralty jurisdiction based on the facts of the underlying incident
presents a question of law subject to de novo review. In re Petition of Germain, 824 F3d 258,
261 (CA 2, 2016) (whether a court has subject-matter jurisdiction is reviewed de novo); Meisner
Law Group PC v Weston Downs Condo Ass’n, 321 Mich. App. 702, 713-714; 909 NW2d 890
(2017) (subject-matter jurisdiction presents a question of law reviewed de novo on appeal).

                                      III. ISSUE ANALYSIS

                                A. ADMIRALTY JURISDICTION

       The trial court properly ruled as a matter of law that the facts of the underlying incident
would have supported a claim under federal admiralty law because defendants concede that the
alleged tort occurred on or in navigable waters, and the trial court correctly determined that the
two-part connection test of the United States Supreme Court was satisfied. Therefore, the trial
court properly denied defendants’ motion for summary disposition by rejecting defendants’
argument that as a matter of law admiralty jurisdiction could not be asserted. Similarly, the trial
court properly granted plaintiffs’ motion in limine to preclude defense experts from testifying
contrary to the court’s legal ruling that admiralty jurisdiction could not be asserted on the
underlying facts. Winiemko, 444 Mich. at 593. Therefore, we affirm the trial court on this issue.

        Federal judicial power extends “to all Cases of admiralty and maritime Jurisdiction,” US
Const, Art III, § 2, and pursuant to 28 USC 1333(1), federal district courts “have original
jurisdiction, exclusive of the courts of the States, of . . . [a]ny civil case of admiralty or maritime
jurisdiction, saving to suitors in all cases all other remedies to which they are otherwise entitled.”
See Jerome B Grubart, Inc v Great Lakes Dredge & Dock Co, 513 U.S. 527, 531; 115 S. Ct. 1043;
130 L. Ed. 2d 1024 (1995). The “saving to suitors” clause of § 1333(1) renders “state courts
competent to adjudicate maritime causes of action in proceedings in personam,” but “the
substantive remedies afforded by the States [must] conform to governing federal maritime
standards.” Offshore Logistics, Inc v Tallentire, 477 U.S. 207, 222-223; 106 S. Ct. 2485; 91 L. Ed.
2d 174 (1986). “Where an action is brought in a state court for a maritime tort committed upon
navigable waters and within the jurisdiction of admiralty, it is the duty of the state court to
recognize and enforce the applicable rules of admiralty.” Sullivan v Pittsburgh SS Co, 230 Mich.
414, 419; 203 N.W. 126 (1925); see also Dundee v Puerto Rico Marine Management, Inc, 147
Mich. App. 254, 258; 383 NW2d 176 (1985).

       The current three-part test for federal admiralty jurisdiction over torts was established in
the 1990s by two United States Supreme Court decisions: Grubart, 513 U.S. 527, and Sisson v



                                                 -7-
Ruby, 497 U.S. 358; 110 S. Ct. 2892; 111 L. Ed. 2d 292 (1990). The test was stated in Grubart, 513
U.S. at 534, quoting Sisson, 497 U.S. at 363-365:

               [A] party seeking to invoke federal admiralty jurisdiction pursuant to 28
       U.S.C. § 1333(1) over a tort claim must satisfy conditions both of location and of
       connection with maritime activity. A court applying the location test must
       determine whether the tort occurred on navigable water or whether the injury
       suffered on land was caused by a vessel on navigable water. 48 U.S.C. § 740.
       The connection test raises two issues. A court, first, must “assess the general
       features of the type of incident involved,” to determine whether the incident has
       “a potentially disruptive impact on maritime commerce.” Second, a court must
       determine whether the “general character” of the “activity giving rise to the
       incident” shows “a substantial relationship to traditional maritime activity.”

        In this case, the trial court ruled that the facts of the underlying case satisfied the location
test—“the tort occurred on navigable water”—which previously was the only test necessary for
determining admiralty jurisdiction. See Grubart, 513 U.S. at 531-532. The trial court reasoned
that although defendants’ actions related to maintenance of the dock, an actionable tort did not
exist until the plaintiffs were injured in the electrified navigable waters. Defendants do not
contest this part of the trial court’s ruling. Furthermore, the trial court reached the correct result.

        Further, in ruling that the location test was satisfied, the trial court properly relied on the
Sixth Circuit’s opinion in Chapman v City of Grosse Pointe Farms, 385 F2d 962 (CA 6, 1967).
Michigan courts will follow Sixth Circuit decisions with respect to admiralty law. See Dundee,
147 Mich. App. at 258. In Chapman, the plaintiff was injured when diving off a pier into shallow
water of Lake St. Clair. Chapman, 385 F2d at 963. The federal court held that the location test
was satisfied because the plaintiff “suffered no damage or injury of any kind prior to striking the
water, at which moment the tort was completed.” Id. at 965. The Chapman Court observed that
“the alleged tort here did not occur upon the dock, and this case is therefore governed by the
authorities which hold that a tort is deemed to occur at the place where injury is sustained,
regardless of the place of origin of the negligent act.” Id.

        The trial court also did not err in finding that the two parts of the connection test were
satisfied by the facts of the underlying cases.

         1. “POTENTIALLY DISRUPTIVE IMPACT ON MARITIME COMMERCE”

        The first part of the connection test requires a court to “ ‘assess the general features of the
type of incident involved,’ to determine whether the incident has ‘a potentially disruptive impact
on maritime commerce.’ ” Grubart, 513 U.S. at 534, quoting Sisson, 497 U.S. at 363, 364 n 2. The
focus of this part of the connection test is on the general features and character of the incident,
not the specific facts of the incident, and on the potential disruptive effects, not the actual
disruptive effects, on maritime commerce. “The jurisdictional inquiry does not turn on the actual
effects on maritime commerce . . . ; nor does it turn on the particular facts of the incident in this
case.” Sisson, 497 U.S. at 363. “Rather, a court must assess the general features of the type of
incident involved to determine whether such an incident is likely to disrupt commercial activity.”
Id. at 364. In Sisson, the general features of the incident were “a fire on a [noncommercial]

                                                  -8-
vessel docked at a marina on navigable waters” that “plainly satisf[ied] the requirement of
potential disruption to commercial maritime activity.” Id. In fact, the vessel was “a 56-foot
pleasure yacht” that “docked at a marina on Lake Michigan, a navigable waterway.” Id. at 360.

         With respect to the potential effect on marine commerce, the Sisson Court noted that the
Court’s prior decisions in Executive Jet Aviation, Inc v Cleveland, 409 U.S. 249; 93 S. Ct. 493; 34
L. Ed. 2d 454 (1972), and Foremost Ins Co v Richardson, 457 U.S. 668; 102 S. Ct. 2654; 73 L. Ed. 2d
300 (1982), “lead us to eschew the fact-specific jurisdictional inquiry urged on us by
respondents.” Sisson, 497 U.S. at 364. The Court observed that in Foremost it had found that the
collision of two small pleasure boats on a river in Louisiana had a potential disruptive effect on
maritime commerce. This was based on “the likely effects of a collision at the mouth of the St.
Lawrence Seaway, an area heavily traveled by commercial vessels, even though the place where
the collision actually had occurred apparently was ‘seldom, if ever, used for commercial
traffic.’ ” Sisson, 497 U.S. at 363, quoting Foremost, 457 U.S. at 670 n 2. This reasoning leads us
to reject defendants’ fact-specific arguments—the marina was noncommercial and seldom if ever
hosted commercial vessels such that the trial court’s finding that the general features of the
incident had a potential to affect maritime commerce was too remote and could only be achieved
through speculation.

        Nevertheless, the Court in Grubart, 513 U.S. at 538, tempered the connection test by
noting that the description of the incident should be “at an intermediate level of possible
generality.” Thus, the risk to maritime commerce must be “more than a fanciful risk.” Id. at
539. Defendants argue that the trial court’s analysis of the potential impact on maritime
commerce based on the general features of the incident violates the Grubart Court’s statement of
disfavor regarding “whimsy.”3 The Court’s statement, however, was directed at the second part
of the connection test regarding whether the “the general character of the activity giving rise to
the incident shows a substantial relationship to traditional maritime activity.” Id. at 539, 542. At
any rate, the trial court’s assessment that the general features of the “pretty substantial short” in
the electrical service of the marina, when viewed in conjunction with the fact that vessels are
docked at the marina, posed a potential hazard to maritime commerce—was neither fanciful nor
whimsical.

         Defendants argue that no fire actually occurred. But in Foremost, the collision of two
small pleasure boats on the backwaters of a Louisiana river did not occur on the St. Lawrence
Seaway. Hence, the trial court’s analysis of the general features in the underlying case—a
substantial short in the electrical system of the marina docking system resulting in the
electrification of the navigable waters around the marina that had the potential of causing a fire
in one of the docked vessels—was not whimsical or speculative without a factual basis. There
would be legitimate concern, as indicated by the court, of vessels powered by metal gasoline
engines extending into the electrified water catching fire. Consequently, the trial court did not



3
  Merriam-Webster’s Collegiate Dictionary (8th ed) defines “whimsy” as “1: whim; caprice 2:
the quality or state of being whimsical or fanciful . . . 3: a fanciful or fantastic device, object, or
creation especially in writing or art.”


                                                 -9-
err by concluding that electrification of marina waters could have resulted in a fire with the
potential of at least temporarily preventing the use of the marina by both commercial and
noncommercial vessels, thereby possibly disrupting commercial maritime activity. See Sisson,
497 U.S. at 363 (holding that “the general features—a fire on a vessel docked at a marina on
navigable waters—plainly satisfy[ied] the requirement of potential disruption to commercial
maritime activity”).

    2. “SUBSTANTIAL RELATIONSHIP TO TRADITIONAL MARITIME ACTIVITY”

        For the second part of the connection test to determine admiralty jurisdiction, “a court
must determine whether the ‘general character’ of the ‘activity giving rise to the incident’ shows
‘a substantial relationship to traditional maritime activity.’ ” Grubart, 513 U.S. at 534, quoting
Sisson, 497 U.S. at 364-365 n 2. The focus is on the general character of the activity involved
rather than the specific facts because the nature of the query is jurisdictional; the determination
of the merits of the claims based on specific facts is decided after the jurisdictional question is
resolved. Sisson, 497 U.S. at 364-365. Thus, “the relevant ‘activity’ is defined not by the
particular circumstances of the incident, but by the general conduct from which the incident
arose.” Id. at 364. A court must “ask whether a tortfeasor’s activity, commercial or
noncommercial, on navigable waters is so closely related to activity traditionally subject to
admiralty law that the reasons for applying special admiralty rules would apply in the suit at
hand.” Grubart, 513 U.S. at 539-540 (emphasis added). Consequently, the fact that the marina in
this case is primarily for noncommercial use does not compel a conclusion that admiralty
jurisdiction is not implicated. For example, no commercial interests were directly involved in
Foremost, where the Court noted:

               The federal interest in protecting maritime commerce cannot be
       adequately served if admiralty jurisdiction is restricted to those individuals
       actually engaged in commercial maritime activity. This interest can be fully
       vindicated only if all operators of vessels on navigable waters are subject to
       uniform rules of conduct. The failure to recognize the breadth of this federal
       interest ignores the potential effect of noncommercial maritime activity on
       maritime commerce. [Foremost, 457 U.S. at 674-675.]

         And, in Sisson, where admiralty jurisdiction existed as to an incident involving a fire on a
noncommercial vessel at a marina on Lake Michigan, the Court reiterated these comments from
Foremost. “The fundamental interest giving rise to maritime jurisdiction is ‘the protection of
maritime commerce,’ ” but “that interest cannot be fully vindicated unless ‘all operators of
vessels on navigable waters are subject to uniform rules of conduct.’ ” Sisson, 497 U.S. at 367,
quoting Foremost, 457 U.S. at 674-675. “The need for uniform rules of maritime conduct and
liability is not limited to navigation, but extends at least to any other activities traditionally
undertaken by vessels, commercial or noncommercial.” Sisson, 497 U.S. at 367.

        In this case, the relevant general character of the activity of the alleged tortfeasor, similar
to the general character of the activity in Sisson, is that of operating a marina and providing
docking and related services to vessels on the navigable waters of Lake Michigan. The holding
of Sisson compels the conclusion that this activity “shows a substantial relationship to traditional
maritime activity.” Grubart, 513 U.S. at 534 (quotation marks omitted). The Sisson Court held:

                                                 -10-
                  Clearly, the storage and maintenance of a vessel at a marina on navigable
          waters is substantially related to “traditional maritime activity” given the broad
          perspective demanded by the second aspect of the test. Docking a vessel at a
          marina on a navigable waterway is a common, if not indispensable, maritime
          activity. At such a marina, vessels are stored for an extended period, docked to
          obtain fuel or supplies, and moved into and out of navigation. Indeed, most
          maritime voyages begin and end with the docking of the craft at a marina. We
          therefore conclude that, just as navigation, storing and maintaining a vessel at a
          marina on a navigable waterway is substantially related to traditional maritime
          activity. [Sisson, 497 U.S. at 367.]

        For all the foregoing reasons, the trial court correctly ruled that the underlying facts
would have supported a tort claim brought under federal admiralty jurisdiction. Because the
underlying municipal defendants could not have asserted governmental immunity to such a
claim4 nor asserted sovereign immunity under the Eleventh Amendment, the trial court also
properly denied defendants’ motion for summary disposition. We therefore affirm the trial
court’s August 2, 2016 order denying defendants’ motion for summary disposition because the
trial court correctly ruled that plaintiffs could have asserted admiralty jurisdiction in the
underlying tort action.

                         B. LACK OF CAUSATION - BOYLE V ODETTE

        We conclude that the trial court did not err by denying defendants’ motion for summary
disposition which had proffered the theory that, as a matter of law, plaintiffs would not be able to
satisfy the causation element of their malpractice claim. Defendants argue that plaintiffs’
successor counsel could have initiated an admiralty claim by either (1) moving to amend
plaintiffs’ complaints or (2) filing new complaints. The pertinent time frame within which to
analyze the viability of either argument is after plaintiffs discharged defendants as their counsel
on November 23, 2015. Defendants continued to owe plaintiffs a duty “to act as an attorney of
ordinary learning, judgment, or skill would under the same or similar circumstances,” Mitchell,
249 Mich. App. at 677, “until the attorney is relieved of the obligation by the client or the court,”
id. at 683. We agree with the trial court that a motion to amend the underlying pleadings after
November 2015, to add a new theory of liability against the municipal defendants would have
been denied as being untimely and prejudicial. Further, plaintiffs could not have successfully
filed new complaints to assert torts under admiralty jurisdiction because of the doctrine of res
judicata and because, absent federally recognized tolling, the three-year federal maritime statute
of limitations would have expired. Substantive federal law applies to maritime claims, including
the statute of limitations. To promote uniformity, state tolling statutes do not apply, and
defendants suggest no pertinent federal tolling provision that might apply to the underlying facts.
Consequently, the trial court did not err by denying defendants’ Boyle motion for summary
disposition.

                                    1. PERTINENT TIMELINE


4
    See n 1, supra.


                                                -11-
        As noted above, the statute of limitations for tort claims under admiralty law is three
years. 46 USC 30106. The underlying incident occurred on August 15, 2011; the three-year
federal limitations period would have expired on August 15, 2014. Most of the municipal
defendants in the underlying action were summarily dismissed by the circuit court on February
11, 2013, on the basis of governmental immunity. This Court, on June 5, 2014, affirmed the
circuit court’s ruling. On March 3, 2015, the Michigan Supreme Court denied leave to appeal
relative to this Court’s opinion. Our Supreme Court’s order denying leave to appeal was
effective on its issuance. MCR 7.315(D). The time to move for reconsideration of the order
denying leave to appeal expired on March 24, 2015. MCR 7.311(G). On November 23, 2015,
plaintiffs discharged defendants as their lead attorneys with respect to the underlying tort actions.
Thus, the pertinent date regarding defendants’ summary disposition motion is the date
defendants were discharged as plaintiffs’ counsel. See Mitchell, 249 Mich. App. at 677, 683.

                          2. MOTION TO AMEND THE PLEADINGS

        Except for very early amendments, “a party may amend a pleading only by leave of the
court or by written consent of the adverse party” but “[l]eave shall be freely given when justice
so requires.” MCR 2.118(A)(2). Consequently, obtaining leave of the court to amend a pleading
is generally a matter of right rather than of grace. Kostin Estate, 278 Mich. App. at 52, citing Ben
P Fyke & Sons v Gunter Co, 390 Mich. 649, 659; 213 NW2d 134 (1973). Leave to amend may
be denied “for particularized reasons such as undue delay, bad faith or dilatory motive, repeated
failures to cure by amendments previously allowed, or futility.” Id.; Weymers, 454 Mich. at 658.

        “Delay, alone, does not warrant denial of a motion to amend.” Weymers, 454 Mich. at
659. But delay coupled with actual prejudice to a party merits denial of a motion to amend
pleadings. Id. Actual “prejudice” exists when an amendment would prevent the opposing party
from receiving a fair trial. Id. Because an amended pleading relates back to the date of the
original pleading, MCR 2.118(D), the granting of a proposed amendment to a complaint after the
statute of limitations has expired will generally be proper. See Gardner v Stodgel, 175 Mich
App 241, 248-249; 437 NW2d 276 (1989). But an amendment proposed just before trial
necessitating adjournment of the trial might justify denial of leave to amend, Cummings v
Detroit, 151 Mich. App. 347, 353; 390 NW2d 666 (1986), and a proposed amendment to add a
new theory of negligence during the course of trial without advance notice of the theory would
justify denying the motion, Heins v Detroit Osteopathic Corp, 150 Mich. App. 641, 645; 389
NW2d 141 (1986).

        Our Supreme Court has recognized that “litigation may proceed to a point where the
opposing party cannot reasonably be expected to defend against the amendment; this is an
especially pertinent factor on the eve of, during, or after trial.” Fyke, 390 Mich. at 663
(emphasis added). The Court later clarified this point by holding that a trial court “may find
prejudice when the moving party seeks to add a new claim or a new theory of recovery on the
basis of the same set of facts, after discovery is closed, just before trial, and the opposing party
shows that he did not have reasonable notice, from any source, that the moving party would rely
on the new claim or theory at trial.” Weymers, 454 Mich. at 659-660. The trial court has
discretion to grant or deny a motion to amend a pleading, id. at 558, but “a judge abuses this
discretion when he utilizes it to obviate a recognized claim or defense,” Fyke, 390 Mich. at 659.


                                                -12-
        Applying the principles discussed in Fyke and Weymers to the facts of this case, the trial
court correctly ruled that it would have been an abuse of discretion to grant an amendment to
plaintiffs’ underlying complaints in November 2015 to assert a new theory of liability under
federal admiralty jurisdiction. The underlying incident occurred August 15, 2011, and after
discovery and several amendments to the complaints, the municipal defendants were granted
summary judgment on February 11, 2013. The judgment was affirmed by this Court and
extended to all governmental defendants, and on March 3, 2015, the Michigan Supreme Court
denied leave to appeal. “A decision is final when all appeals have been exhausted or when the
time available for an appeal has passed.” Leahy v Orion Twp, 269 Mich. App. 527, 530; 711
NW2d 438 (2006). As noted, our Supreme Court’s order denying leave to appeal was effective
when issued, MCR 7.315(D), and the time to move for reconsideration expired on March 24,
2015, MCR 7.311(G). Further, the granting of judgment on a motion for summary disposition
“is the procedural equivalent of a trial and is a judgment on the merits which bars relitigation on
principles of res judicata.” Capital Mtg Corp v Coopers & Lybrand, 142 Mich. App. 531, 536;
369 NW2d 922 (1985). Consequently, when defendants were discharged as plaintiffs’ counsel in
the underlying case in November 2015, the judgment dismissing the municipal defendants from
the case was final and the time for all further appeals had expired. To grant a motion to assert a
new theory of liability on the same facts after such a final judgment, even if possible, would
constitute an abuse of discretion as it would deny to the municipal defendants the recognized
defenses of the statute of limitations and the doctrine of res judicata. See Weymers, 454 Mich. at
659-660; Fyke, 390 Mich. at 659, 663; Capital Mtg Corp, 142 Mich. App. at 536.

                                        3. RES JUDICATA

        A judgment entered after the granting of a motion for summary disposition, unless
modified or reversed on direct appeal, is a final judgment capable of barring a second lawsuit if
the other requisites of res judicata apply. Curry v Detroit, 394 Mich. 327, 332; 231 NW2d 57
(1975); Ferguson v Village of Montrose, 75 Mich. App. 596, 598; 255 NW2d 700 (1977). “A
decision is final when all appeals have been exhausted or when the time available for an appeal
has passed.” Leahy, 269 Mich. App. at 530. In this case, the judgment dismissing the municipal
defendants in the underlying tort cases became final on March 3, 2015, when the Michigan
Supreme Court denied leave to appeal this Court’s June 5, 2014 opinion. The time for any
further appeal expired on March 24, 2015. MCR 7.311(G).

        In Michigan, res judicata bars “not only claims already litigated, but also every claim
arising from the same transaction that the parties, exercising reasonable diligence, could have
raised but did not.” Adair v Michigan, 470 Mich. 105, 121; 680 NW2d 386 (2004). The doctrine
bars a subsequent action when “(1) the prior action was decided on the merits, (2) both actions
involve the same parties or their privies, and (3) the matter in the second case was, or could have
been, resolved in the first.” Id. In addition, the prior action must also have been a final decision.
Richards v Tibaldi, 272 Mich. App. 522, 531; 726 NW2d 770 (2006). Clearly, res judicata would
apply to bar a new complaint by plaintiffs in November 2015 that asserted a new legal theory
against the municipal defendants premised on the same underlying facts. An amended pleading
relating back to the original date of the filing of plaintiffs’ underlying tort complaints would,
however, obviate the element of res judicata requiring that a second or subsequent case be
involved. Adair, 470 Mich. at 121. Allowing an amended complaint after such an extreme delay


                                                -13-
would be prejudicial and an abuse of discretion. Weymers, 454 Mich. at 659-660; Fyke, 390
Mich. at 659, 663.

                    4. FEDERAL MARITIME STATUTE OF LIMITATIONS

        The parties agree that the statute of limitations for maritime tort claims provides that such
a claim “must be brought within 3 years after the cause of action arose.” 46 USC 30106. Thus,
absent tolling, a maritime tort claim based on the August 15, 2011 accident had to be filed by
August 15, 2014, well before defendants were discharged as plaintiffs’ attorney. Defendants’
argument that tolling under MCL 600.5856(a) would apply is misplaced. To promote
uniformity, state tolling statutes do not apply to federal admiralty tort claims. See Burnett v New
York Central R Co, 380 U.S. 424, 433; 85 S. Ct. 1050; 13 L. Ed. 2d 941 (1965) (“To allow the
limitation provision to incorporate state saving statutes would produce non-uniform periods of
limitation in the several States.”); Cunningham v Interlake Steamship Co, 567 F3d 758, 760 (CA
6, 2009) (holding that “the district court properly refused to apply the Ohio savings statute to toll
the statute of limitations” relative to the plaintiff’s maritime negligence claims).

        The federal statute of limitations for admiralty tort claims is a substantive part of federal
admiralty law. Mink v Genmar Indus, Inc, 29 F3d 1543, 1547 (CA 11, 1994) (Substantive
admiralty law applies to a claim within admiralty jurisdiction, including “the three-year statute of
limitations for maritime torts.”); Butler v American Trawler Co, 887 F2d 20, 21 (CA 1, 1989)
(Regardless of whether called substantive or procedural, “Congress intended [the maritime
statute of limitations] to preclude the operation of different state limitations statutes in respect to
maritime torts.”). Consequently, “under federal law, a plaintiff may not begin a personal injury
action, based upon a maritime tort, more than ‘three years from the date the cause of action
accrued.’ ” Butler, 887 F2d at 22. The crux of plaintiffs’ malpractice claim is that defendants
failed to exercise due diligence to present an admiralty claim, and federal law does not recognize
tolling in admiralty cases where the claimant fails to exercise due diligence in preserving his or
her legal rights. See Coleman v Guy F Atkinson Co, 887 F Supp 49, 53 (D RI, 1995); see also
Valentin v Ocean Ships, Inc, 38 F Supp 2d 511, 514 (SD TX, 1999).

        Regardless whether an admiralty claim is brought in a state or a federal court, substantive
federal law applies. The “saving to suitors” clause of 28 USC 1333(1) renders “state courts
competent to adjudicate maritime causes of action in proceedings in personam,” but “the
substantive remedies afforded by the States [must] conform to governing federal maritime
standards.” Offshore Logistics, 477 U.S. at 222-223; see also Mink, 29 F3d at 1548-1549
(discussing the reverse Erie doctrine and holding that when a claim falls within admiralty
jurisdiction, “the substantive federal maritime law applies, including the uniform three-year
statute of limitations”). Michigan also recognizes that federal admiralty law applies to such
claims brought in its courts. “Where an action is brought in a state court for a maritime tort
committed upon navigable waters and within the jurisdiction of admiralty, it is the duty of the
state court to recognize and enforce the applicable rules of admiralty.” Sullivan, 230 Mich. at
419; see also Dundee, 147 Mich. App. at 258 (“An action in admiralty . . . should be tried under
the applicable rules of admiralty even when brought in a state court.”).

        Based on the foregoing, plaintiffs could not have successfully filed a new admiralty
action in either state or federal court after discharging defendants as their counsel because the

                                                 -14-
three-year statute of limitations would have expired, and defendants posit no federal principle of
equitable tolling that might apply. Thus, the trial court properly denied defendants’ motion for
summary disposition that had been based on defendants’ argument that plaintiffs could not prove
causation. New counsel simply could not have initiated an admiralty claim after defendants’
discharge.

        Finally, defendants’ finger-pointing at Robb, who acted as a referring attorney, is
irrelevant. Whether Robb’s conduct was deficient does not exculpate defendants from their own
failure to act if such inaction violated the duty defendants owed to plaintiffs as lead counsel to
“act as an attorney of ordinary learning, judgment, or skill would under the same or similar
circumstances.” Mitchell, 249 Mich. App. at 677. “Rather, the issue is whether defendant[s] [as
plaintiffs’] attorneys exercised reasonable skill, care, discretion, and judgment when they
determined that plaintiffs’ claim was not worth pursuing.” Id. at 678.

                               C. ATTORNEY-JUDGMENT RULE

        We hold that the trial court erred by misapplying the attorney-judgment rule, effectively
applying a standard of care that is less demanding than the standard actually required of
attorneys under the law. Plaintiffs provided evidence from which the trier of fact could conclude
that Danzig’s research and understanding of the law of admiralty fell below that of “an attorney
of ordinary learning, judgment, or skill under the same or similar circumstances.” Simko, 448
Mich. at 650, 656. Consequently, even if Danzig acted in good faith, a jury could still find that
he did not “exercise[] reasonable care, skill, and diligence,” and that “his acts and omissions,” in
failing to bring an admiralty claim were not “well founded in law and [were not] in the best
interest of his client.” Id. at 658. Of course, plaintiffs will still need to prove that the alleged
negligence was a proximate cause of damages by showing that a negligence claim under
admiralty law against one or more of the municipal defendants in the underlying tort action
would have ended with a result in plaintiffs’ favor. See Basic Food Indus, Inc v Grant, 107
Mich. App. 685, 693; 310 NW2d 26 (1981) (observing that the “suit within a suit” concept applies
“where an attorney’s negligence prevents the client from bringing a cause of action”).

        To prove a claim of legal malpractice, a plaintiff must establish: “(1) the existence of an
attorney-client relationship; (2) negligence in the legal representation of the plaintiff; (3) that the
negligence was a proximate cause of an injury; and (4) the fact and extent of the injury alleged.”
Coleman v Gurwin, 443 Mich. 59, 63; 503 NW2d 435 (1993). The element of proximate cause
includes both cause-in-fact, i.e., but for the attorney’s negligence the plaintiff would not have
sustained damages, and proximate or legal cause, i.e., “whether the defendant should be legally
responsible for the plaintiff’s injury.” Winiemko, 444 Mich. at 586 n 13. The element of
causation requires that a plaintiff “must present substantial evidence from which a jury may
conclude that more likely than not, but for the defendant’s conduct, the plaintiff’s injuries would
not have occurred.” Skinner v Square D Co, 445 Mich. 153, 164-165; 516 NW2d 475 (1994).
Like other torts, a legal malpractice plaintiff may not recover contingent or speculative damages.
Law Offices of Lawrence J Stockler, PC v Rose, 174 Mich. App. 14, 33; 436 NW2d 70 (1989).
Also, expert testimony is usually required to establish the standard of practice, breach of that
standard, and causation. Id. at 48.



                                                 -15-
        This Court in Basic Food Indus, 107 Mich. App. at 693, discussed that the “case within a
case” or “suit within a suit” framework applies to limited types of legal malpractice claims, such
as alleged in this case, where the client’s entire claim is lost, e.g., where an attorney fails to take
action before the statute of limitations has run or where an attorney’s negligence prevents an
appeal from being perfected. This analytic framework requires that the plaintiff show not only
that the attorney’s negligence resulted in a lost opportunity, but also that it is more likely than not
that the plaintiff would have been successful asserting the lost opportunity, i.e. would have been
able to prove all elements of the lost claim. See Manzo v Petrella, 261 Mich. App. 705, 712; 683
NW2d 699 (2004). Thus, “the suit within a suit requirement serves to insure that the damages
complained of due to the attorney’s negligence are more than mere speculation.” Basic Food
Indus, 107 Mich. App. at 693.

        In this case, Danzig’s deposition established that he considered the possibility of a federal
admiralty claim because governmental immunity would not apply but performed limited research
on a non-traditional legal research platform and demonstrated lack of knowledge regarding the
modern test of admiralty jurisdiction enunciated in United States Supreme Court decisions.
Plaintiffs supported their claim of malpractice with proposed testimony by legal experts Linda
Atkinson and Amy Neville.

        According to interrogatory answers, Atkinson would testify that defendants owed
plaintiffs a duty to exercise the reasonable skill, care, discretion, and judgment of competent
attorneys practicing in Michigan under similar circumstances and to act in the best interest of the
plaintiffs, their clients, in handling the underlying negligence case. Further, Atkinson would
indicate that defendants breached this standard of care for attorneys by failing to thoroughly
research or learn through consultation the requirements of a claim under federal maritime law,
including failure to identify the marina waters (Lake Michigan) as being navigable waters, not
recognizing that admiralty did not require injury by or on a boat, and incorrectly determining that
admiralty jurisdiction could not exist on the facts of this case. She additionally opined that the
inclusion of an admiralty claim would have preserved all of plaintiffs’ remedial rights and not
closed the door to such a claim. Atkinson was prepared to assert that defendants’ negligence
cost plaintiffs their action against the municipal defendants, unnecessarily losing it to
governmental immunity, where defendants would not have been entitled to governmental
immunity under maritime law. Atkinson was also expected to offer testimony that had
defendants acted reasonably and brought an admiralty claim, plaintiffs more likely than not
would have been successful in the underlying cases.

        According to interrogatory answers, Neville was expected to testify that defendants failed
to exercise reasonable skill, care, discretion, and judgment in the best interest of their clients in
their handling of the underlying electrocution cases. They did so by not competently conducting
basic legal research on the issue of the applicability of federal maritime law to the electrocution
incident, which ultimately resulted in the dismissal of plaintiffs’ claims against the municipal
defendants on the basis of governmental immunity. Although Danzig was aware that a maritime
claim might be made so as to avoid governmental immunity, research through legal research
services such as Westlaw and Lexis would have provided the “necessary foundation upon which a
minimally competent lawyer . . . exercise[d] his professional judgment.” According to Neville,
Yahoo! does not offer services necessary to adequately research specific practice areas such as
admiralty law. Furthermore, the research method that Danzig employed was not reasonable, it could

                                                 -16-
not have provided the foundational information upon which a practicing lawyer could reasonably
exercise his professional judgment on the viability of a legal claim or defense, and it fell below the
standard of care for a reasonably competent Michigan lawyer. Neville was prepared to testify that
Danzig’s “research” led him to the incorrect conclusion that a maritime claim could not be brought in
the underlying cases because the incident did not involve a “boat” and did not occur on water that
was “navigable.”

       Defendants offered Dennis O’Bryan and Michael A. Schwartz as proposed legal experts.
O’Bryan would testify that the underlying facts would not support an admiralty claim because
“they do not demonstrate a connection to ‘traditional maritime activity,’ and the incident did not
possess a potentially disruptive impact on maritime commerce.” O’Bryan also suggested that if
an admiralty claim had been brought, the municipal defendants might still be protected by
Michigan’s sovereign immunity. Further, O’Bryan noted that an admiralty claim in state court
could have been removed to federal court with the loss of the right to a jury trial and consequent
diminishment of Fieger’s advocacy skills.

       According to interrogatory answers, Schwartz would testify that defendants performed a
reasonable pre-suit investigation of the underlying facts and conducted legal research regarding
admiralty jurisdiction that was reasonable and satisfied the applicable standard of practice.
Schwartz also thought that using Yahoo! or any other internet search engine was not
inappropriate or unreasonable. Further, even if Danzig used an improper research platform, he
reached the correct result regarding lack of admiralty jurisdiction under the existing facts.

        To prove its malpractice claim against defendants, plaintiffs must show that defendants
were negligent in their handling of plaintiffs’ potential legal claims against the municipal
defendants in the underlying tort actions. Coleman, 443 Mich. at 63. This requires proof that
defendants breached a duty of care owed to plaintiffs. “Professional malpractice arises from the
breach of a duty owed by one rendering professional services to a person who has contracted for
those services. A professional malpractice claim is a tort claim predicated on the failure of the
defendant to exercise the requisite professional skill.” Broz v Plante & Moran, PLLC, ___ Mich
App ___; ___ NW2d ___ (2018); slip op at 4. There are two components of duty with respect to
alleged negligent provision of professional services, as with other claims of negligence. The
general standard of care—the obligation the professional owes the client—and the specific
standard of care—whether on the particular facts of the case, the professional’s conduct satisfied
the required general standard of care. See Moning, 400 Mich. at 438. “While the court decides
questions of duty, general standard of care and proximate cause, the jury decides whether there is
cause in fact and the specific standard of care: whether defendants’ conduct in the particular case
is below the general standard of care . . . .” Id. See also Simko, 448 Mich. at 655 (“In negligence
actions, the existence of duty is a question of law for the court.”).

        The duty an attorney owes to his or her client, i.e., the general standard of care, is well
established: an attorney retained to represent a client in a legal matter owes a “duty to use and
exercise reasonable skill, care, discretion and judgment in the conduct and management thereof.”
Coleman, 443 Mich. at 63 n 5; see also Persinger, 248 Mich. App. at 507. But an attorney is not
required to “exercise extraordinary diligence, or act beyond the knowledge, skill, and ability
ordinarily possessed by members of the legal profession.” Simko, 448 Mich. at 656. Thus, an
attorney has a duty to act as would an attorney of ordinary learning, skill, or ability acting under

                                                -17-
the same or similar circumstances. Id. at 650; Babbitt v Bumpus, 73 Mich. 331, 337-338; 41 N.W.
417 (1889).

        We conclude that the trial court erred by reading Simko as creating a lesser standard of
care to measure an attorney’s decision not to pursue a legal claim on behalf of a client. Rather,
the Court in Simko reiterated the well-established general standard of care for attorneys. See
Simko, 448 Mich. at 655-657. The Simko case concerned a malpractice claim brought against a
criminal defense attorney with respect to representation of the plaintiff in an underlying criminal
case that resulted in a conviction and prison sentence that was later reversed on appeal. Id. at
650-653. The plaintiff complained about the trial tactics the defense attorney employed in the
criminal trial. Id.

        Analogous to a civil legal malpractice claim, a convicted defendant may raise an issue on
appeal that defense counsel did not provide constitutionally effective assistance of counsel.
Generally, to show ineffective assistance of counsel, a defendant must establish (1) that
counsel’s performance fell below an objective standard of reasonableness under prevailing
professional norms and (2) that there is a reasonable probability that, but for counsel’s error, the
result of the proceedings would have been different. Strickland v Washington, 466 U.S. 668, 688,
694; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984); People v Trakhtenberg, 493 Mich. 38, 51; 826
NW2d 136 (2012). But defense counsel’s actions are reviewed differentially because “[t]here
are countless ways to provide effective assistance in any given case. Even the best criminal
defense attorneys would not defend a particular client in the same way.” Strickland, 466 U.S. at
689. Thus, with respect to matters of trial strategy or tactics, defense attorneys are accorded
wide discretion. People v Heft, 299 Mich. App. 69, 83; 829 NW2d 266 (2012). However, this
deference vanishes where counsel makes a decision on less than an adequate investigation of the
facts or without adequate knowledge of the law. Strickland, 466 U.S. at 690-691; Trakhtenberg,
493 Mich. at 52-53. Thus, defense counsel may exercise discretion within a range of professional
judgments, provided that decisions are grounded in adequate knowledge of the facts and the law.

        The Simko Court applied the well-established general standard of care for attorneys.
Simko, 448 Mich. at 655-657. But the Court also recognized that the alleged errors and omissions
in that case involved trial tactics and that a wide range of professional judgments could satisfy
the standard of care when based on “reasonable professional judgment” made “in good faith and
in honest belief that . . . acts and omissions are well founded in law and are in the best interest of
[a] client.” Id. at 658-659. Consequently, “mere errors in judgment by a lawyer are generally
not grounds for a malpractice action where the attorney acts in good faith and exercises
reasonable care, skill, and diligence.” Id. at 658 (emphasis added). On the facts before it, the
Court held that “the plaintiffs’ allegations could not support a breach of duty because they [were]
based on mere errors of professional judgment and not breaches of reasonable care.” Id. at 659.
An attorney is not negligent for fashioning a reasonable trial strategy with full knowledge of the
law and in good faith. Id. at 660-661. Thus, “[w]hen an attorney fashions a trial strategy
consistent with the governing principles of law and reasonable professional judgment, the
attorney’s conduct is legally adequate.” Id. at 661. Nothing in Simko insulates an attorney from
a claim of malpractice where the attorney makes a “judgment” to abandon a client’s legal claim,
which is subsequently lost, on the basis of less than adequate investigation of the law or the facts.



                                                -18-
        In the present case, defendants do not argue that the decision to forego filing a federal
admiralty tort claim against the municipal defendants was strategic or tactical. Rather,
defendants assert that the law of admiralty jurisdiction is uncertain or unsettled and does not
apply to the facts of this case. On the latter point, the trial court had, at the time of granting
summary disposition under the attorney-judgment rule, already decided as a matter of law that
admiralty jurisdiction could apply on the facts of this case and that Danzig’s determination to the
contrary was probably wrong. And, as to the former point, we note that the test for admiralty
jurisdiction is neither uncertain nor unsettled. The highest court in the land as of 1995 has
clearly articulated a three-part test to determine its existence. See Grubart, 513 U.S. at 534; Ayers
v United States, 277 F3d 821, 824, 828 (CA 6, 2002) (holding that admiralty jurisdiction applied
to death of swimmer in navigable waters of the Kentucky River near a lock and dam). While the
application of the Grubart test to particular facts might be difficult, the test is settled and clear.
Further, there is no legal or ethical impediment to bringing a claim that has arguable legal merit.
See former MCR 2.114(D)(2)5 and MCL 600.2591(3)(a)(iii);6 see also MRPC 3.1.7 Indeed,
failing to bring a particular claim when other claims arising from the same incident are being
litigated may result in its being barred forever by the statute of limitations or the doctrine of res
judicata. Consequently, there is no tactical or strategic benefit in not bringing a claim having
arguable legal merit. Instead, there is considerable legal peril in not doing so.

        Similarly, Mitchell v Dougherty, 249 Mich. App. 668; 644 NW2d 391 (2002), does not
support the trial court’s opinion that the attorney-judgment rule protects an attorney from a claim
of malpractice even where the attorney’s conduct falls below the general standard of care. In
Mitchell, a malpractice claim was asserted on the basis of the defendant attorney’s failure to
bring a medical malpractice case against a particular hospital. Id. at 672, 677. The Mitchell
Court applied the well-established standard of care to the facts of that case, id. at 677, observing
that “the issue is whether defendant attorneys exercised reasonable skill, care, discretion, and



5
  Former MCR 2.114(D)(2) provided: “The signature of an attorney or party, whether or not the
party is represented by an attorney, constitutes a certification by the signer that . . . to the best of
his or her knowledge, information, and belief formed after reasonable inquiry, the document is
well grounded in fact and is warranted by existing law or a good-faith argument for the
extension, modification, or reversal of existing law . . . .” MCR 2.114 has been repealed,
effective September 1, 2018. Adm File No. 2002-37 (May 30, 2018), 501 Mich. cxx, cxxxvii.
6
 The statute defines “frivolous” for the purpose of assessing costs and attorney fees against a
nonprevailing party where “[t]he party’s legal position was devoid of arguable legal merit.”
7
    MRPC 3.1 provides:
                 A lawyer shall not bring or defend a proceeding, or assert or controvert an
         issue therein, unless there is a basis for doing so that is not frivolous. A lawyer
         may offer a good-faith argument for an extension, modification, or reversal of
         existing law. A lawyer for the defendant in a criminal proceeding, or the
         respondent in a proceeding that could result in incarceration, may so defend the
         proceeding as to require that every element of the case be established.



                                                 -19-
judgment when they determined that plaintiffs’ claim was not worth pursuing.” Id. at 678. The
plaintiff presented “no evidence the measures that defendant attorneys’ took in investigating
plaintiffs’ claims were less than an attorney of ordinary learning, judgment, or skill would have
done under the same or similar circumstances.” Further, the defendant attorneys could not locate
an expert to provide the affidavit of merit required by law for the medical malpractice claim. Id.
at 678-679. And, the plaintiff “presented no evidence that defendant attorneys’ determination
that the case was not worth pursuing was anything other than an honest belief well founded in
the law.” Id. at 679. In contrast, in the instant case, plaintiffs presented evidence that defendants
performed inadequate legal research and reached the wrong conclusion regarding the availability
of an admiralty claim. Thus, nothing in Mitchell insulates defendants from a claim of
malpractice that is supported by evidence of less than adequate legal research and investigation
to support a “judgment” to not pursue a legal claim that has arguable legal merit, a claim which
is then subsequently lost.

        In sum, because plaintiffs in this case presented evidence from which the trier of fact
could conclude that defendants failed to “exercise[] reasonable skill, care, discretion, and
judgment when they determined that plaintiffs’ claim was not worth pursuing,” Mitchell, 249
Mich. App. at 678, the trial court erred by ruling that the attorney-judgment rule protects an
attorney’s “judgment” where that attorney’s conduct falls below that required by law. Plaintiffs’
evidence would permit a trier of fact to conclude that Danzig’s research and understanding of the
law of admiralty fell below that of “an attorney of ordinary learning, judgment, or skill under the
same or similar circumstances.” Simko, 448 Mich. at 650, 656. Therefore, even if Danzig
believed he were acting in good faith, a jury could still find that he did not exercise reasonable
care, skill, and diligence, and that his failing to bring an admiralty claim was not well founded in
law and not in the best interest of his clients. Id. at 658. Accordingly, the trial court erred by
granting summary disposition in favor of defendants on the basis of the attorney-judgment rule.

                           D. THE PARTIES’ ANCILLARY CLAIMS

        First, plaintiffs argue that the trial court erred by not granting them partial summary
disposition as to defendants’ negligence. This claim is without merit. As discussed in Part III-C,
the evidence before the trial court created a material question fact as to whether defendants,
through Danzig, “exercised reasonable skill, care, discretion, and judgment when they
determined that plaintiffs’ claim was not worth pursuing.” Mitchell, 249 Mich. App. at 678.

        Second, the trial court did not abuse its discretion by denying plaintiffs’ proposed
amendments to their complaints. The proposed amendments were not timely, and because the
amended allegations either failed to state a claim (Fieger’s management style), or depended
entirely on the existing allegations of malpractice, they were futile. See Weymers, 454 Mich. at
658 (amendments should normally be granted but may be denied because of undue delay, bad
faith or dilatory motive, repeated failures to cure deficiencies with prior amendments, undue
prejudice to the opposing party, and futility); Kostin Estate, 278 Mich. App. at 52 (leave to amend
may be denied because of undue delay, dilatory motive, repeated failures to cure deficiencies
though prior amendments, or futility).

       A proposed amendment is futile where (1) it is legally insufficient on its face, (2) it
merely restates allegations already made, or (3) it adds a claim over which the court lacks

                                                -20-
jurisdiction. See PT Today, Inc v Comm’r of Fin & Ins Servs, 270 Mich. App. 110, 143; 715
NW2d 398 (2006). In this case, the proposed new allegations directly against Fieger individually
either failed to state a recognized claim, or the allegations depended on proving the already
asserted claim of malpractice for failing to bring an action based on federal admiralty
jurisdiction. In sum, because the proposed amendments failed to state a claim or merely restated
aspects of the claim already made, we conclude that the proposed amendments were futile. Id.
Therefore, the trial court did not abuse its discretion in denying plaintiffs’ motion to amend their
complaints. Weymers, 454 Mich. at 654, 658; Kostin Estate, 278 Mich. App. at 51-52.

        Finally, defendants claim, citing Gerling Konzern Allgemeine Versicherungs AG v
Lawson, 472 Mich. 44; 693 NW2d 149 (2005), that the trial court erred by dismissing with
prejudice defendants’ third-party claims for contribution against the Robb defendants. Because
defendants have not established that they have or will suffer any prejudice from the trial court’s
order, we decline to grant defendants any relief.

        Defendants have not established that they are aggrieved by the trial court’s order because,
even if it is wrong, defendants posit only speculative hypothetical situations to suggest a possible
future injury. “In order to appeal, a party must be an aggrieved party.” Kieta v Thomas M
Cooley Law School, 290 Mich. App. 144, 147; 799 NW2d 579 (2010), citing MCR 7.203(A) (The
Court of Appeals “has jurisdiction of an appeal of right filed by an aggrieved party . . . .”). To be
an aggrieved party, “the litigant must demonstrate that he or she is affected by the decision of the
trial court.” Id. This requirement stems from Const 1963, art 6, § 1, which extends “judicial
power” “only to a genuine case or controversy between the parties, one in which there is a real,
not a hypothetical, dispute, and one in which the plaintiff has suffered a particularized or
personal injury.” Manuel v Gill, 481 Mich. 637, 643; 753 NW2d 48 (2008) (quotation marks and
citations omitted). To be “aggrieved,” a judgment must cause a party to “suffer[] a concrete and
particularized injury.” Id. at 644. In this case, defendants offer only speculation and a
hypothetical future scenario where defendants would settle with plaintiffs before the conclusion
of a trial and pay plaintiffs more than their pro rata share of common liability from among
possible tortfeasors. This unlikely hypothetical situation simply does not qualify as a “concrete
and particularized injury,” id., to confer aggrieved status on defendants.

        In ruling on this issue, the trial court had already expressed its willingness to revisit its
order in the unlikely event a settlement were reached short of a verdict after trial that did not
determine pro rata liability between defendants and Robb. MCR 2.604(A) provides, in pertinent
part, that “an order or other form of decision adjudicating fewer than all the claims, or the rights
and liabilities of fewer than all the parties, does not terminate the action as to any of the claims or
parties, and the order is subject to revision before entry of final judgment adjudicating all the
claims and the rights and liabilities of all the parties.”

         Moreover, MCL 600.2925a(3)(b)-(c), requires that Robb be given reasonable notice of
and “a reasonable opportunity to participate in the settlement negotiations.” Any settlement
between the parties must also be made in good faith or defendants forfeit any right to
contribution. MCL 600.2925a(3)(d). Based on these statutory requirements we find it extremely
unlikely that a settlement could be reached without taking into consideration the potential pro
rata culpability of Robb and only requiring defendants to pay their agreed pro rata share of
liability. Consequently, defendants’ hypothetical and speculative injury from the trial court’s

                                                 -21-
order is too remote to conclude that it has caused defendants “a concrete and particularized
injury,” Manuel, 481 Mich. at 644, so as to render defendants “aggrieved” for the purpose of
appealing the trial court’s order, Kieta, 290 Mich. App. at 147; MCR 7.203(A).

         Additionally, defendants’ reliance on Gerling Konzern Allgemeine Versicherungs AG v
Lawson, 472 Mich. 44, to show a concrete injury is misplaced. In that case, the Court addressed
the broader legal issue of whether 1995 tort reform legislation, which replaced joint and several
liability in tort actions with several liability, see MCL 600.2956, MCL 600.2957, and MCL
600.6304, preserved the right of a severally liable tortfeasor, such as the plaintiff in that case, to
bring an action for contribution. Lawson, 472 Mich. at 47-49. On this issue, the Court held that
“MCL 600.2925a-600.2925d” provides a plaintiff “a statutory right to seek contribution from
other responsible tortfeasors after having settled with the injured parties in the underlying tort
action, and tort reform legislation in 1995 does not alter this right.” Lawson, 472 Mich. at 62-63.

        Furthermore, the Lawson case is clearly factually distinguishable from the instant case.
Unlike this case, in Lawson, one of multiple potential tortfeasors actually settled the plaintiffs’
claim with a payment that the settling tortfeasor alleged was “more than his pro rata share of the
common liability.” MCL 600.2925a(2); Lawson, 472 Mich. at 47, 53. Additionally, the settling
tortfeasor complied with the statutory requirements of notice to the non-settling tortfeasor and an
opportunity to participate in negotiations that ended in a good faith. Lawson, 472 Mich. at 54. In
this case, there has been no good faith settlement of plaintiffs’ claims by defendants’ paying
more than their pro rata share after notice, and no opportunity to participate in negotiations has
been provided to Robb. Moreover, should those facts develop in the future, there is no showing
that the trial court would not revisit its order to permit defendants to seek contribution from Robb
by filing an action for contribution. Consequently, defendants’ claim for relief is not yet ripe for
review.

                                        IV. CONCLUSION

       For the reasons discussed in this opinion, we affirm the trial court’s rulings that a tort
claim could be asserted under federal admiralty jurisdiction as to the underlying incident.
Further, we affirm the trial court’s denial of defendants’ motion for summary disposition under
Boyle v Odette asserting that plaintiffs would be unable to prove that defendants’ alleged
malpractice was a cause of any damages.

       Regarding the parties’ ancillary claims, we find no error occurred when the trial court did
not grant plaintiffs’ motion for partial summary disposition. Additionally, the trial court did not
abuse its discretion by ruling that plaintiffs’ proposed amendments to their complaints were
untimely and futile.

        With respect to defendants’ argument regarding the dismissal with prejudice of
defendants’ claim for contribution from Robb, we find defendants do not allege a concrete and
particularized injury. The scenario advanced by defendants regarding prejudice is so remote and
unlikely to result in an actual injury to defendants that it does not warrant relief.

      Finally, the trial court erred by applying a standard of care pursuant to the attorney-
judgment rule that is below that required by law. Plaintiffs provided evidence from which the

                                                -22-
trier of fact could conclude that defendants, through Danzig, performed inadequate research and
lacked adequate understanding of the law of admiralty, such that he failed to act as “an attorney
of ordinary learning, judgment, or skill under the same or similar circumstances.” Simko, 448
Mich. at 650, 656. We therefore reverse the grant of summary disposition to defendants and
remand for further proceedings in the trial court.

       We reverse in part, affirm in part, and remand for further proceedings consistent with this
opinion. We do not retain jurisdiction. Because no party has prevailed in full, we decline to
award taxable costs under MCR 7.219(F).

                                                            /s/ Jane E. Markey
                                                            /s/ Michael J. Kelly
                                                            /s/ Brock A. Swartzle




                                              -23-